     Case 1:20-cv-11187-NMG Document 49 Filed 03/25/21 Page 1 of 13



                    United States District Court
                      District of Massachusetts

                                  )
John Paul Beaudoin, Sr.,          )
                                  )
          Plaintiff,              )
                                  )
          v.                      )
                                  )        Civil Action No.
Charles D. Baker, in his official )        20-11187-NMG
capacity as Governor of the       )
Commonwealth of Massachusetts,    )
                                  )
          Defendant.              )
                                  )

                         MEMORANDUM & ORDER

GORTON, J.

     Pro se litigant John Paul Beaudoin, Sr. (“plaintiff” or

“Beaudoin”) is a Massachusetts resident who purportedly suffers

from a hearing impairment caused by an adverse reaction to a

prophylactic treatment he received during the “Hong Kong flu”

outbreak in 1968.   Plaintiff brings this action against Charles

D. Baker in his official capacity as Governor of the

Commonwealth of Massachusetts (“defendant” or “Governor Baker”)

to challenge a certain prophylactic measure imposed during the

COVID-19 pandemic, namely, the requirement to wear a face mask.

Beaudoin seeks a declaration that the requirement is

unconstitutional and to enjoin its enforcement.

     Defendant moves to dismiss plaintiff’s action for lack of

jurisdiction and failure to state a claim.       For the reasons that


                                 - 1 -
     Case 1:20-cv-11187-NMG Document 49 Filed 03/25/21 Page 2 of 13



follow, that motion will be allowed and plaintiff’s first

amended complaint will be dismissed without prejudice.

I.   Background

     A. Governor Baker’s Emergency Response to COVID-19

     COVID-19 is a respiratory disease which spreads from

person-to-person via the respiratory droplets of infected

individuals.   Due to its presence in the United States, there

has been a state of emergency declared in the Commonwealth of

Massachusetts for more than one year.      Pursuant to that

declaration, Governor Baker has issued a series of executive

orders, ranging from closing businesses and schools, prohibiting

large gatherings of people to requiring people to wear face

coverings in public.

     On May 1, 2020, for instance, Governor Baker issued Order

31 which required all persons over the age of two and not

suffering from certain medical conditions to wear face coverings

in public when unable to maintain six feet of separation from

others.   It was enforceable by public health officials via a

civil fine of up to $300 per violation.      In support of the

Order, the Governor cited recommendations from the Centers for

Disease Control (“the CDC”) and other public health agencies

that the use of face coverings can help prevent the transmission

of COVID-19.



                                 - 2 -
     Case 1:20-cv-11187-NMG Document 49 Filed 03/25/21 Page 3 of 13



     As the pandemic progressed, the CDC continued to report

that face coverings help prevent the spread of the virus.

Governor Baker therefore amended the face covering requirements

in November, 2020, by replacing Order 31 with Order 55.         Subject

to the same enforcement protocol, Order 55 (which is still in

effect) requires all non-exempt persons in Massachusetts over

the age of five to wear face coverings in public, at all times.

It also adds several exemptions from the face covering

requirements, including persons unable to wear a face covering

due to a medical condition or disability or those in situations

     [w]here a face covering would impede communication by or
     with a person who has a hearing impairment or other
     disability.

     B. Procedural History

     In June, 2020, plaintiff filed his original complaint,

alleging that the face covering requirements in Order 31 are

invalid because the efficacy of face coverings is unsupported by

science and their use deprives him of the ability to communicate

verbally with others.   Defendant moved to dismiss that complaint

in October, 2020, and replaced Order 31 with Order 55 soon

thereafter.   In light of the issuance of Order 55, plaintiff

moved to amend his complaint, accordingly, which this Court

allowed in November, 2020.

     In his amended complaint, plaintiff contends that Governor

Baker’s emergency orders, and Order 55 in particular (which he

                                 - 3 -
     Case 1:20-cv-11187-NMG Document 49 Filed 03/25/21 Page 4 of 13



calls “the Regulation”), are invalid because the pandemic does

not warrant the exercise of emergency executive powers and, in

any event, the measures adopted to mitigate the COVID-19

outbreak do more harm than good. 1    Plaintiff submits that there

are no scientifically proven benefits of face coverings but

there are proven harms, including that they inhibit his ability

to communicate with others and spread unwarranted fear and

hysteria throughout society.     In fact, plaintiff alleges, such

hysteria has caused others to “berate” and “chastise” him for

not wearing a face covering in public.

     He asserts that the face covering requirements, therefore,

violate the First, Ninth and Fourteenth Amendments to the United

States Constitution (Counts I–IV) and Article 10 of the

Massachusetts Constitution (Count IV), exceed the scope of

Governor Baker’s authority (Count V) and deprive plaintiff of

his civil rights pursuant to 42 U.S.C. § 1983 (Count VI).

     In December, 2020, defendant moved to dismiss the amended

complaint on the grounds that 1) plaintiff lacks standing,

2) his state-law claims are barred by the Eleventh Amendment and

3) he otherwise fails to state a claim for relief.        Plaintiff


1 Plaintiff clarifies in his opposition memorandum (Docket No.
40) that, although he mentions in his complaint other “COVID-19
regulations” issued by Governor Baker, he is challenging only
Order 55 and refers to other regulations only as “evidence that
Order No. 55 is also arbitrary and capricious, and [to]
demonstrate Defendant’s ignorance of science”.
                                 - 4 -
      Case 1:20-cv-11187-NMG Document 49 Filed 03/25/21 Page 5 of 13



responds, pro se, that he has standing to bring this action

because Order 55 deprives him of about 80% of verbal

communication in that he is hearing impaired and relies on

reading lips to understand others and, although he is exempted

from the Order, it causes him to be chastised by others and

denied access to businesses when he walks in public without a

face covering.   Plaintiff declares that he has stated a

plausible claim that the Governor’s emergency order is arbitrary

because there is no scientific support for the efficacy of using

face coverings to stop the spread of COVID-19.

II.   Motion to Dismiss for Lack of Jurisdiction

      A. Legal Standard

      In opposing a motion to dismiss for lack of subject matter

jurisdiction under Fed. R. Civ. P. 12(b)(1), the plaintiff bears

the burden of establishing that the Court has jurisdiction.

Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).          If

the defendant mounts a “sufficiency challenge”, the Court will

assess the sufficiency of the plaintiff’s jurisdictional

allegations by construing the complaint liberally, treating all

well-pled facts as true and drawing all reasonable inferences in

the plaintiff’s favor. Valentin v. Hospital Bella Vista, 254

F.3d 358, 363 (1st Cir. 2001).      If, however, the defendant

advances a “factual challenge” by controverting the accuracy,

rather than the sufficiency, of the alleged jurisdictional

                                  - 5 -
     Case 1:20-cv-11187-NMG Document 49 Filed 03/25/21 Page 6 of 13



facts, then “the plaintiff’s jurisdictional averments are

entitled to no presumptive weight” and the Court will consider

the allegations by both parties and resolve the factual

disputes. Id.

     B. Application

              1.   The Eleventh Amendment

     Absent an express and unequivocal waiver of sovereign

immunity, the Eleventh Amendment bars from federal court all

state-law claims against states and state officials acting in

their official capacity. Pennhurst State School & Hosp. v.

Halderman, 465 U.S. 89, 98–102, 121 (1984) (clarifying that the

Ex parte Young doctrine, which exempts from the Eleventh

Amendment jurisdictional bar claims against state officials for

prospective declaratory or injunctive relief relating to

violations of federal law, does not apply to claims premised on

state law).

     Here, because sovereign immunity has not been waived and

Count IV, to the extent it asserts a claim under the

Massachusetts Constitution, and Count V are against Governor

Baker in his official capacity and premised on state law, those

claims are barred by the Eleventh Amendment and must be

dismissed. Cangelosi v. Edwards, No. 20-cv-1991, 2020 WL

6449111, at *5 (E.D. La. Nov. 3, 2020) (dismissing state law

claims against the Governor of Louisiana for his COVID-19-

                                  - 6 -
     Case 1:20-cv-11187-NMG Document 49 Filed 03/25/21 Page 7 of 13



related orders as barred by the Eleventh Amendment); Stewart v.

Justice, No. 20-cv-0611, 2020 U.S. Dist. LEXIS 220373, at *4–5

(S.D.W.V. Nov. 24, 2020) (similar).      The Court next considers

whether plaintiff has standing to assert his remaining federal-

law claims.

              2.   Standing

     Pursuant to Article III of the United States Constitution,

the jurisdiction of federal courts extends only to actual

“cases” and “controversies” involving the legal rights of

litigants who have a “personal stake in the outcome of the

controversy”. Baker v. Carr, 369 U.S. 186, 204 (1962); U.S.

Const. art. III, § 2, cl. 1.     To show such a personal stake,

otherwise known as “standing”, a plaintiff must establish 1) an

“injury in fact”, 2) a causal connection between that injury and

the challenged conduct and 3) a likelihood that the injury will

be redressed by a favorable decision of this Court. Lujan, 504

U.S. at 560–61.

     In addition to those constitutional requirements, federal

courts also adhere to a set of “prudential principles that bear

on the question of standing”. Valley Forge Christian College v.

Am. United for Separation of Church and State, 454 U.S. 464, 474

(1982).   One such principle is that federal courts should

refrain from adjudicating “abstract questions of wide public

significance” and “generalized grievances” which are more

                                 - 7 -
       Case 1:20-cv-11187-NMG Document 49 Filed 03/25/21 Page 8 of 13



appropriately addressed by the representative branches of

government. Id. at 474–75.

                       i. Injury

       To establish “injury in fact”, a plaintiff must demonstrate

that the injury is “concrete, particularized, and actual or

imminent”. Blum v. Holder, 744 F.3d 790, 796 (1st Cir. 2014).

The injury cannot be shared by all and

       [a] mere interest in an event—no matter how passionate or
       sincere the interest and no matter how charged with public
       import the event—will not substitute for actual injury.

United States v. AVX Corp., 962 F.2d 108, 113–14 (1st Cir.

1992); see also Valley Forge Christian Coll. v. Am. United for

Separation of Church and State, 454 U.S. 464, 471 (1982) (“The

judicial power of the United States defined by Art. III is not

an unconditioned authority to determine the constitutionality of

legislative or executive acts.”).       That is because federal

courts are not “merely publicly funded forums for the

ventilation of public grievances”. Valley Forge, 454 U.S. at

473.

       Here, Beaudoin has alleged three injuries: 1) that he is

“being forced to do something against his will that he feels

will be less safe for himself and others”; 2) that the face

covering requirements “deprives the Plaintiff of about 80% of

verbal communications” and 3) that “prior traumatic stress in

Plaintiff’s life has returned” due to the fear and hysteria

                                   - 8 -
     Case 1:20-cv-11187-NMG Document 49 Filed 03/25/21 Page 9 of 13



surrounding face coverings.    Although the Court is sympathetic

with the plaintiff and others who complain about the arbitrary

and capricious nature of the face covering regulation and with

the apparent failure of authorities to adjust and modify that

regulation as our understanding of the science evolves, none of

plaintiff’s alleged injuries is cognizable under the standing

jurisprudence.   Thus, plaintiff’s complaint will be dismissed

without prejudice.

     Beaudoin’s first and second alleged injuries cannot be

remedied in this action because they are not actual or imminent.

With respect to the first claim, plaintiff has failed to show

that he has been or will actually be “forced” to wear a face

covering. Bechade v. Baker, No. 20-cv-11122, 2020 WL 5665554, at

*2 (D. Mass. Sept. 23, 2020) (dismissing for lack of standing a

challenge to Governor Baker’s face covering requirements because

plaintiff never alleged that “she has personally been forced to

wear a mask”).   He does not allege, for instance, that he has

been subject to civil enforcement for his prior refusal to wear

a face covering, nor that he will be subject to such enforcement

in the future.   Indeed, because plaintiff suffers from a hearing

impairment, he is exempt from the requirement of Order 55. See

Ramirez v. Sanchez Ramos, 438 F.3d 92, 98 (1st Cir. 2006)

(standing requires, at least, a “credible threat . . . that the



                                 - 9 -
     Case 1:20-cv-11187-NMG Document 49 Filed 03/25/21 Page 10 of 13



challenged statute will be enforced to the plaintiff’s

detriment”).

     With respect to the deprivation of his verbal

communication, Order 55 provides a specific exception to the

face covering requirement to prevent such injury, namely,

exempting situations

     [w]here a face covering would impede communication by or
     with a person who has a hearing impairment.

That exception permits both Beaudoin and anyone with whom he is

communicating to speak in public without face coverings, thereby

facilitating unimpeded verbal communication.        Accordingly,

nothing in the complaint demonstrates that Order 55 prohibits

plaintiff from communicating effectively. 2

     Finally, as to the purported psychological injury,

plaintiff’s allegations are too abstract, constitute generalized

grievances or otherwise fall outside of the

     zone of interests to be protected or regulated by the
     statute or constitutional guarantee in question.

Valley Forge, 454 U.S. at 475 (internal citation omitted); see

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548–49 (2016)

(explaining that a concrete injury is one which is “real” and

not “abstract”).


2 Although Beaudoin complains that those with whom he is
communicating often refuse to remove their face coverings,
thereby impeding his ability to communicate, such conduct cannot
be ascribed to Governor Baker.

                                 - 10 -
     Case 1:20-cv-11187-NMG Document 49 Filed 03/25/21 Page 11 of 13



     The Supreme Court of the United States has held that

     the psychological consequence presumably produced by
     observation of conduct with which one disagrees . . . is
     not an injury sufficient to confer standing . . . [Indeed,]
     standing is not measured by the intensity of the litigant’s
     interest or the fervor of his advocacy.

Valley Forge, 454 U.S. at 485–86.        Thus, plaintiff’s claim of

psychological harm which, in large part, is premised on his

purported knowledge that face coverings are ineffective and his

concern that they serve as a “constant reminder to be afraid of

what cannot be seen, nor stopped”, is unavailing.        That

plaintiff and many others find the prevalence of face coverings

unsettling cannot be deemed an “injury in fact” for the purpose

of standing.   Nor does plaintiff’s complaint that he has been

“berated” by others for not wearing a face covering proffer the

requisite causation.    Instead, plaintiff’s contentions amount to

a generalized grievance relating to the irrational response of

some national and local administrators to COVID-19 to which the

legislative branches of government are in a better position to

countermand. See Valley Forge, 454 U.S. at 474.

                       ii.   Causation

     The second element of standing requires a showing that the

injury is fairly traceable to the defendant’s conduct and not

the result of “the independent action of some third party not

before the court.” Lujan, 504 U.S. at 560–61 (internal citation

omitted); see also Dantzler, Inc. v. Empresas Berrios Inventory

                                 - 11 -
     Case 1:20-cv-11187-NMG Document 49 Filed 03/25/21 Page 12 of 13



& Operations, Inc., 958 F.3d 38, 47 (1st Cir. 2020) (holding

that the plaintiff lacked standing where the actions of multiple

third parties acting independently were critical to the

plaintiff’s alleged causal chain).

     Assuming, arguendo, that Beaudoin has stated an injury in

fact, the injuries he alleges are not fairly traceable to the

Governor’s conduct because they depend too heavily on the

independent actions of third parties.       Many businesses require

and many people choose to wear face coverings, not because of

Order 55 but, because the CDC and other public health agencies

have promoted their efficacy and necessity in mitigating the

spread of COVID-19.    To that end, because plaintiff is exempt

from Order 55, the businesses that have denied him entry without

a face covering and the individuals who have refused to remove

their own face coverings to communicate with him did so

notwithstanding the Order. See Cangelosi, 2020 WL 6449111, at *4

(explaining that, although plaintiff may question the efficacy

of face coverings to prevent the spread of COVID-19, businesses

may still require face coverings for the perceived protection of

their employees and patrons, regardless of the Governor’s

mandate); see also Shelton v. City of Springfield, No. 20-cv-

03258, 2020 WL 6323935 (W.D. Mo. Oct. 28, 2020) (similar).

     Whatever psychological harm Beaudoin attributes to the

harassment heaped upon him by others for not wearing a mask

                                 - 12 -
     Case 1:20-cv-11187-NMG Document 49 Filed 03/25/21 Page 13 of 13



cannot be ascribed to Order 55, the specific enforcement

procedures of which do not include the public chastisement of

violators.    Although the Court commiserates with plaintiff’s

predicament, the poor behavior of members of the public cannot

be imputed to Governor Baker and Order 55.       Accordingly,

plaintiff has not demonstrated that he has standing to challenge

Order 55 and, for that reason, his complaint will be dismissed.

                                 ORDER

     For the foregoing reasons, defendant’s motion to dismiss

(Docket No. 36) is ALLOWED.     Plaintiff’s first amended complaint

is hereby DISMISSED without prejudice.

So ordered.
                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated March 25, 2021




                                 - 13 -
